Citation Nr: 1145227	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied entitlement to service connection for migraine headaches and an anxiety disorder in a June 2008 rating decision and service connection for a back disability and PTSD in a September 2009 decision.

In July 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Huntington, West Virginia. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded the opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). The hearing was legally sufficient.

Although the matter of entitlement to an acquired psychiatric disability was developed and certified for review as a claim of service connection for anxiety disorder, recent case law mandates that VA consider such claims more broadly in appropriate cases. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant). The claims file reflects that the Veteran has been diagnosed with anxiety as well as depression and personality disorder. As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has therefore recharacterized the issue to reflect the broad interpretation required by Clemons. See 38 C.F.R. § 19.35 (2011). 


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. Reports from May 2008 and April 2010 VA examination constitute probative medical evidence that the Veteran does not experience back or headache disabilities or an acquired psychiatric disorder as the result of his active duty service.

3. The Veteran's back and headache disabilities are not shown to be due to any event or incident of his service.

4. At the time he was examined and accepted for active military duty, the Veteran was in sound mental condition. 

5. The Veteran 's anxiety disorder and other mental health diagnoses are not shown to be due to, or aggravated by, any event or incident of his service.

6. The Veteran has not been diagnosed with PTSD.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2. The criteria for the establishment of service connection for a headache disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

3. The criteria for the establishment of service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

4. The criteria for the establishment of service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2007 letter issued prior to the initial adjudication of the claims for headaches and anxiety disorder explained the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet. App. 112 (2004). An August 2009 letter issued prior to the initial adjudication of the claims for PTSD and back disability also explained the evidence necessary to substantiate a claim for service connection. Id. Both letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, private treatment records, records from the Social Security Administration (SSA), and reports of May 2008 and April 2010 VA examinations. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided reasoned medical opinions. The Board finds the examinations adequate. As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he experiences a back disability, migraine headaches, anxiety disorder, and PTSD as the result of his in-service experiences. Specifically, he contends that a myelogram performed in May 1977 resulted in residual back and headache disabilities and caused him to develop an anxiety disorder and PTSD. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and they must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has not been diagnosed with PTSD, but has been diagnosed with current back, headache, and anxiety disorders. Despite the current diagnoses, the preponderance of the evidence indicates that he does not experience any disability as the result of his in-service experiences.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:



(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  


If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Veteran's July 1976 enlistment examination reflects no diagnoses or complaints of any back, headache, or nervous problems. He completed a self report of medical history at the same time and denied experiencing any back, headache, or nervous complaints. In March 1977 he was placed on a limited duty profile due to skin disease on his right hand. May 1977 treatment notes reflect that he complained of experiencing a headache for either two (2) months or a half month. The Veteran attributed the headache to lack of sleep caused by right upper extremity discomfort. Service treatment notes reflect that physicians ordered a myelogram to rule out any spinal causes for the Veteran's right upper extremity complaints of discomfort and weakness. The myelogram was performed in May 1977 and in June 1977, the Veteran reported that he was experiencing a sharp non-radicular pain from the puncture site. 

In July 1977, the Veteran also complained of lower back pain and left leg numbness. He attributed these complaints to the myelogram and he was diagnosed with arachnoiditis. Service treatment records reflect that the Veteran was offered a duty profile for his back pain, but refused it. Physicians observed his multiple physical health complaints were without apparent organic basis and referred him for psychological evaluation. 

Notes from that evaluation observe that the Veteran reported being expelled from school at age 15, abusing substances, and joining the Army as an escape. The evaluator made provisional diagnoses of sociopathic personality and depression and opined that the Veteran was making somatic complaints to "escape" from the Army. A separation examination was conducted in later July 1977 and no pertinent physical or mental disabilities or complaints were noted. The Veteran completed a self report of medical history at the time of separation. Although he reported undergoing a myelogram on the self report, he denied any back, headache, or nervous trouble and stated "I'm in good health." 

The Veteran's pre-separation subjective reports and the resulting clinical examination are highly probative, especially in light of the Veteran's current reports of ongoing symptoms since the service myelogram. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Notes from a private family physician state that the Veteran was treated in October 1981 for residuals from an industrial accident that occurred three (2) years earlier. The injury was described as a crushed vertebrae resulting from "pulling a motor around a truck." 

An April 1982 private treatment note reflects that the Veteran was seen for back and leg pain residual from a 1978 industrial injury. A myelogram was performed, but the result was negative. He was diagnosed with posttraumatic back pain without disc injury. May 1982 substance abuse treatment notes reflect a diagnosis of chronic low back pain syndrome. Psychological evaluation resulted in diagnosis of substance abuse and antisocial personality disorder. A June 1982 treatment note from a substance abuse treatment program states that the Veteran was experiencing back pain secondary to a 1978 injury.

In December 1982, the Veteran wrote to VA in support of a claim for a non-service-connected pension. He stated that he was injured on October 29, 1978 when "guiding a motor from a truck onto a cart." The Veteran reported that he experienced back pain and headaches as a result of the accident.

A March 1994 psychological evaluation was conducted by the SSA. The report states that the Veteran reported abusing substances during high school and quitting school at age 17. He reported receiving an honorable discharge from the military due to not being able to adapt to military life. The Veteran informed the examiner that he has anxiety attacks during which his heart "flutters" when he was worried. He stated that the anxiety problems started two (2) to 2 and half years earlier, but his only fear is of heights. He also reported being depressed and stated that his attitude changed when he began using drugs in high school.

The Veteran reported for VA treatment of chest pain and anxiety in August 1995. He stated that he had experienced similar symptoms for the previous two (2) years, but the frequency was increasing. After cardiological work-up, he was discharged with a diagnosis of palpitation secondary to panic attack anxiety and caffeine abuse. He was seen for the same complaints in May 1996. EKG did not reveal a cardiac cause and he was referred to the mental health clinic.

In September 1995 a VA mental health intake was completed and the Veteran was described as having been "jittery and moody" all his life. He reported experiencing palpitations in the previous two (2) years that had worsened in the previous 2 months. An October 1995 psychological treatment note reflects that the Veteran was experiencing anxiety secondary to medical disorders. May 1996, VA psychological assessment reports show that he was being evaluated for substance abuse, panic disorder, and generalized anxiety disorder.

A June 1996 application for a medical dependency program states that the Veteran experienced generalized anxiety disorder. A July 1996 employability evaluation states that he was unable to work due to anxiety. On an August 1996 claim for non-service-connected pension, the Veteran wrote that he had experienced an anxiety disorder since 1995.

In March 1997, the Veteran sought private health care treatment from a Dr. Link for mid-back pain that he described as having developed over the previous week. The note states that he also was experiencing anxiety and headaches. Those diagnoses are reflected in treatment notes generated by Dr. Link from 1996 to 1998. A September 1996 note states that the headaches are due to anxiety and that the Veteran has been experiencing them for a "couple of years."

An August 1997 intake evaluation for a private behavioral health center reflects that the Veteran reported experiencing anxiety attacks since his teenage years. He was diagnosed with an anxiety disorder. The report of a November 1997 private psychological evaluation states that the Veteran had behavioral problems as a juvenile, quit school, and joined the military, but was discharged due to an inability to adapt. The examiner diagnosed generalized anxiety disorder and panic disorder with agoraphobia and noted that the Veteran had experienced symptomatology "for many years." A December 1997 case development note from another treatment facility states that the Veteran reported he did not have a mental condition prior to May 5, 1995.

During a February 2000 VA psychosocial evaluation, the Veteran reported that he did not have any chronic medical problems that interfered with his life. SSA evaluations conducted in 2003 reflect that the Veteran experienced anxiety from 1995, but he reported during interviews that he had experienced anxiety beginning in high school. 

The Veteran was seen by another private physician in February 2007.  During the intake evaluation, the Veteran reported a back injury in 1978 and a myelogram in 1998. The physician diagnosed anxiety disorder, degenerative disc disease, and "headaches since myelogram." In March 2007, the physician wrote that the Veteran had experienced a back injury in 1978 and had been treated for orthopedic complaints since that time. The physician noted that MRI revealed degenerative changes in the back. An April 2007 treatment note states that the Veteran has anxiety, but reflects diagnoses of depression, degenerative disc disease, and headache. A June 2007 note reflects a diagnosis of anxiety disorder and a July note lists anxiety disorder and back pain

Three (3) lay statements were submitted to VA in April 2007. C.F., identified as the Veteran's girlfriend, wrote that he had experienced severe headaches since she had known him; she did not state when they met. She also wrote that he was irritable and has a severe problem with anxiety. D.K., the Veteran's sister, wrote that the Veteran had complained of bad headaches since discharge from service and also has experienced anxiety, depression, and panic attacks. K.B., another sister, wrote that he had experienced high anxiety and migraine headaches since he left the military.

The Veteran was afforded two (2) VA examinations in May 2008. The mental disorders examiner noted review of the claims file and extensive interview with the Veteran. The report reflects that the Veteran reported undergoing a myelogram during service and feeling his head get hot. He reported that subsequently his personality changed, he did not know his purpose in life, he experienced headaches and back pain, his IQ dropped, his spine curved, and he developed anxiety. The Veteran reported abusing alcohol to cope with those changes. The examiner noted that service medical records showed a diagnosis of arachnoiditis, but the Veteran had no health complaints or diagnoses at the time of his discharge. The examiner also observed private treatment notes stating that he had anxiety problems beginning as a juvenile and that his headaches and back problems began after a 1978 injury. 

The May 2008 mental disorders examination report summarizes the Veteran's post-service medical treatment and the examiner opined that he "unmistakably" had anxiety problems by the 1990s. The examiner diagnosed panic disorder with agoraphobia, generalized anxiety disorder, substance abuse in partial remission, borderline intellectual functioning, and antisocial personality disorder. Based on review of the record and interview with the Veteran, the examiner opined that he likely experienced problems with anxiety prior to joining the military. The examiner noted that anxiety symptoms were not severe enough to require treatment until approximately 15 years after his discharge from active duty service and that exacerbation was likely due to substance abuse. Although noting that the Veteran may have felt anxious during the in-service myelogram, the examiner stated that there was no evidence other than his own exaggerated reports that anxiety was caused or exacerbated by his military service. 

A neurological VA examination also was conducted in May 2008. The examiner noted that the Veteran reported experiencing continuous headaches after the in-service myelogram and thereafter. The report reflects that the Veteran attributed all of his current health complaints to the in-service myelogram and stated that he had not undergone any similar procedures since that time. After examining the Veteran and conducting a CT scan of his brain, the examiner diagnosed chronic headache as part of a generalized chronic pain disorder. The examiner opined that any current headache disability was not the result of his military service as his treatment records do not reflect any injury that would result in an ongoing headache disorder.

2008 private medical records reflect ongoing treatment for headaches, but do not reflect any opinion as to the etiology of headaches. A June 2008 treatment note states that the Veteran reported receiving a myelogram "for no reason" in service that he contended resulted in back pain and anxiety attacks. A July 2008 treatment note indicates that his private physicians considered his headaches as possibly related to heart disease. Treatment notes dated in 2009 and 2010 reflect diagnoses of chronic back pain and anxiety, but do not reflect any opinions as to the etiology of either disability.

The Veteran testified at a March 2010 hearing before a decision review officer that he did not complain about any conditions at the time of his discharge because he wanted to get home quickly. He also testified that he was so disabled after the myelogram that his wife had to dress, feed, and bathe him.

In April 2010, the Veteran was afforded a VA examination for his claimed back disability. The report reflects in-depth review of the claims file. The examiner noted that he was treated in 1981 for an industrial injury to his back. Based on examination of the Veteran and x-ray of his back, the examiner diagnosed degenerative changes. The examiner noted that the Veteran experienced back pain during service, but that pain was transient as he did not have pain at the time of his separation examination. The examiner also observed that there is no medical evidence that a lumbar puncture can result in degenerative spinal disease and opined that any current back disability did not result from his active duty service.

The Veteran testified before the below-signed Veterans Law Judge in July 2011. He contended that he had experienced continuity of symptomatology of all of his claimed disabilities since the 1977 myelogram. He reported that he began abusing substances after military service as a way of coping with the pain. He testified that he had received ongoing treatment for headaches, back pain, and anxiety, but stated that he had never been diagnosed with PTSD.

Service connection for a back disability

The Veteran has alleged that his in-service myelogram resulted in a chronic back disability. He testified that he experienced back pain ever since the myelogram, but service treatment records reflect that he had no back disability at the time of his separation from service. He specifically denied back problems on a self report of medical history completed at the time of his discharge. Further, he wrote to VA in December 1982 and stated that he had a back disability as the result of a work-related injury from October 1978. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Although the Veteran has alleged that his current back disability is the result of the in-service myelogram, he has not indicated that he possesses any medical training that would render him competent to make an etiological opinion. Routen, 10 Vet. App. 183. Further, the competent medical evidence within the claims file reflects that his current back disability is not likely related to his service. Multiple private physicians have observed that the Veteran's treatment history for back complaints dates to the October 1978 industrial accident. His service treatment records are silent for any back injury other than the back pain he experienced after the myelogram which the 2010 VA examiner identified as a transient pain. He described himself as being in good health at time of discharge. As observed by a 2010 VA examiner, there is no medical literature supporting an etiological relationship between myelograms and degenerative disc disease. The examiner's opinion that the Veteran did not experience any in-service injury that would result in chronic back disability is supported by the private evidence of record and constitutes competent evidence that he does not have a back disability as a result of his active duty service.

Although post-service manifestations of a chronic disease shown in service may be service connected, the Board finds those post-service manifestations clearly attributable to an intervening cause - the October 1978 injury. 38 C.F.R. § 3.303(b). The Veteran has reported of continuity of symptoms since service, but that report is contradicted by his separation examination, his separation self report of medical history, multiple private treatment records, and the Veteran's own December 1982 statement. See Caluza, 7 Vet. App. at 511-512 (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). The private treatment notes and his December 1982 letter contradict the contention he made at the March 2010 decision review officer hearing that he did not make health complaints at separation in order to get home more quickly. He has been diagnosed with a chronic back disability, but there is no evidence of any back disability in between his August 1977 discharge from service and the October 1978 industrial accident.

The Board finds the medical evidence more probative than the Veteran's unsupported lay contentions. The 2010 VA examination report reflects review of the Veteran's treatment records and provides a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). 

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a back disability. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service connection for a headache disability

The Veteran has alleged that his in-service myelogram resulted in a chronic headache disability. He testified that he experienced debilitating headaches ever since the myelogram, but service treatment records reflect that he had no headache disability at the time of his separation from service. He specifically denied headaches on a self report of medical history completed at the time of his discharge. Further, he wrote to VA in December 1982 and stated that he had headaches as the result of a work-related injury from October 1978. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence.  Cartwright, 2 Vet. App. at 25. 

Although the Veteran has alleged that his current headache disability is the result of the in-service myelogram and his sisters have submitted supportive statements, none of them have indicated that they possess any medical training that would render them competent to make an etiological opinion. Routen, 10 Vet. App. 183. Further, the competent medical evidence within the claims file reflects that his headache disability is not likely related to his service. Service treatment records show complaints of headache prior to the myelogram that the Veteran attributed to lack of sleep. Although he contends that he subsequently experienced headaches due to the myelogram, service treatment records reveal no such complaints and he described himself as being in good health at time of discharge. In-service psychological evaluation indicates that the Veteran generated multiple health complaints in order to justify discharge from service. As observed by a 2008 VA examiner, there is no documentation of any in-service injury that would likely result in chronic headaches.

Although post-service manifestations of a chronic disease shown in service may be service connected, the Board finds no competent, credible evidence that a chronic headache disability was shown in service. 38 C.F.R. § 3.303(b). The Veteran's in-service complaints of headache are refuted by treatment notes indicating a lack of any organic basis for his somatic complaints. Psychological evaluations indicate that he was reporting symptoms that he did not have in order to qualify for discharge. See Hayes v. Brown, 5 Vet. App. at 69-70. The Veteran clearly stated in a December 1982 letter to VA that he was experiencing headaches as the result of a 1978 injury. Post-service treatment records show that he did not attribute headaches to the in-service myelogram until filing his claim for service connection. He also testified in March 2010 that he was on profile for headaches while in service, but service records show the only profile he accepted in service was for a skin disease. 

The Board finds his March 2010 testimony that he was so disabled by headaches after the myelogram that his wife had to feed, bathe, and dress him wholly incredible as the record plainly reflects that he completed approximately two (2) months of active duty service, without a profile, after the myelogram. Caluza, 7 Vet. App. at 511-512; Cartwright, 2 Vet. App. at 25.

The only medical evidence suggestive of a possible nexus between the Veteran's in-service myelogram and his headaches is a February 2007 private treatment note diagnosing "headaches since myelogram." However, this treatment note refers to the myelogram as being performed in 1998 and reflects that diagnosis was made based only on medical history provided by the Veteran. The Court has held that medical history provided by a veteran and recorded without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Further, the date of the myelogram is incorrect and there is no mention of the fact that the Veteran underwent two myelograms. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (a physician should have information regarding relevant case facts).

The 2008 VA examiner reviewed the record, interviewed and examined the Veteran, and determined it was not likely that any current headache disability was the result of service. The Board finds that medical opinion more probative than the Veteran's unsupported lay contentions. Although the examiner noted that there were no complications noted from the in-service myelogram without referencing the July 1977 diagnosis of arachnoiditis, that 1977 treatment note does not deal with headaches and addresses the Veteran's complaints of back pain and left leg numbness. The examiner also stated that she could find no records of ongoing treatment for headaches prior to 2007, but the claims file contains private treatment records dated in 1996 showing ongoing diagnosis and treatment. However, although the Court held in Nieves-Rodriguez, 22 Vet. App. at 300, that a physician should have information regarding relevant case facts, it noted that review of the claims file is not the determinative factor in assigning probative value. The Court remarked that it has not required VA examiners to perform a complete review of the claims file. Id. at 301. As stated in the introduction, the Board finds the examination sufficient - the examiner is qualified in neurology, conducted examination of the Veteran including CT of his brain, addressed his contentions, and provided a reasoned medical opinion. Barr, 21 Vet. App. at 312.

The Veteran is competent to report his symptoms per Layno, 6 Vet. App. 465, but he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain, 11 Vet. App. 124. There is no medical evidence supportive of the Veteran's claim other than a February 2007 private treatment note that merely reiterates his version of his medical history without further analysis. The Veteran's in-service complaints of headache are contradicted by in-service medical and psychological analysis, his separation examination and self report, and by his December 1982 letter to VA. On these bases, the Board finds that the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.

Service connection for an anxiety disorder

The Veteran seeks service connection for a psychiatric disability, to include anxiety.  Specifically, he contends that he underwent a myelogram during service and experienced anxiety ever since that procedure. As the claims file reflects that the Veteran may have experienced some mental health symptoms prior to service, the Board also will address entitlement to service connection for a psychiatric disability on the basis of aggravation of a pre-existing condition. See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board must address theories of entitlement that are explicitly raised by the claimant or the evidence of record). 

The Veteran's contention that he has experienced anxiety since and as a result of the in-service myelogram is supported by two (2) lay statement from his sisters. However, laypersons are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain, 11 Vet. App. 124; Routen, 142 F.3d. 1434. Further, the Veteran's contentions are contradicted by the following of his own statements to VA and statements he made to medical professionals: denying any nervous trouble on a self report of medical history in July 1977; reporting during a March 1994 SSA psychological evaluation that his anxiety problems began approximately two years earlier; informing a September 1995 VA mental health professional that he was jittery all his life; stating on an August 1996 application for non-service-connected pension that he had experienced anxiety disorder since 1995; reporting on an August 1997 intake evaluation for a private behavioral health center that he had experienced anxiety attacks since his teenage years; a December 1997 case development note reflecting that he stated he did not have a mental condition prior to May 5, 1995; and SSA evaluations conducted in 2003 showing that he reported during interviews that he had experienced anxiety since in high school.

There is no medical evidence that the Veteran experiences any mental disorder as a direct result of his military service. No health care professional has attributed any mental health diagnoses to his active duty service and the claims file reflects that the Veteran did not make any such contention until filing his claim for service connection. Cartwright, 2 Vet. App. at 25. He informed the May 2008 neurological examiner that he purposely avoided any other invasive diagnostic procedures after the in-service myelogram, but private medical records show that he underwent another myelogram in April 1982. The Board finds it incredible that the Veteran experienced extreme anxiety as the result of the 1977 myelogram, but willingly underwent the same procedure again in 1982. See Caluza, 7 Vet. App. at 511-512.  

Although there is no medical evidence supporting the Veteran's claim for service connection for an acquired psychiatric disability on a direct basis, the law provides that pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b).

Generally, veterans are presumed to have entered service in sound health condition.  See 38 U.S.C.A. § 1110 (West 2002). The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service. 38 C.F.R. § 3.304(b) (2011). Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"]. The evidentiary standard is "onerous," requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and (italics added for emphasis) that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

As no mental disorder was noted upon the Veteran's entrance into service, he is entitled to the statutory presumption that he was of sound condition, unless clear and convincing evidence can be shown to rebut the presumption. While the Veteran and supporting witnesses have reported both to VA adjudicators and mental health care providers that he had anxiety symptoms prior to service, the Board does not find these reports to be both clear and convincing as to the presence of a pre-existing disorder. Of particular note, there are no pre-service clinical reports of a diagnosis, or indeed treatment for such a disorder. The Veteran is therefore presumed to have been in sound mental condition when he entered active service.  

However, the preponderance of the competent evidence is against a finding that the Veteran directly incurred a mental disorder in service or as a result of such service. Significantly, although the May 2008 VA examiner found that the Veteran had pre-existing anxiety symptoms, he also observed that at the time of the examination, the Veteran had a "clear agenda prompting him to exaggerate pathology," and that based upon his interview with the Veteran and review of the evidence there was "absolutely no basis for his belief" that his in-service myelogram caused his claimed "myriad diagnoses." The examiner concluded by observing that there was "no evidence other than his current report (profoundly skewed and inconsistent with prior reports) that anxiety was exacerbated or caused by military service, or that it increased during his military service."

As noted above, the Veteran has provided conflicting accounts of when his mental health symptoms began and when they began to increase. Although he has contended since filing his claim for service connection that his anxiety was either caused or worsened by the in-service myelogram, his separation evaluations, SSA evaluations, and post-service treatment records reflect that his symptoms did not worsen until the 1990s. The 2008 VA mental disorders examiner provided a well-reasoned medical opinion based on file review and examination that the Veteran's mental health symptomatology was not aggravated or indeed caused by his active duty service. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 2010 VA examination report reflects that health care provider thoroughly reviewed the record and was aware of the Veteran's contentions and treatment history; no other opinions of record reflect such review. See Nieves-Rodriguez, 22 Vet. App. at 300. 

The 2010 VA examiner's medical opinion is competent, credible evidence that he does not experience a psychiatric disorder that was caused or aggravated by his active duty service. The record does reflect that the Veteran has been diagnosed with a personality disorder and mental health professionals have indicated that disorder pre-existed his service. However, personality disorders cannot be service connected unless aggravated by a superimposed disease or injury which created additional disability. 38 C.F.R. §§ 3.303(c), 4.9. As shown above, competent medical evidence shows that the Veteran's mental health symptoms were not aggravated by his service and the myelogram did not create additional disability.

No medical professional has opined that the Veteran experiences any psychiatric disability as the result of, or aggravated by, his service. Further, the Veteran's account of his medical history is not credible due to multiple inconsistencies. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.
 
In regard to the Veteran's substance abuse, which is noted to have pre-dated his military service and which he contended increased as a result of service, the Board notes that service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105 , 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98. Although the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability, the Veteran is not service-connected for any such disability as discussed immediately above. Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001).

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f) (2011).

The claims file is devoid of any medical evidence diagnosing PTSD. The Veteran testified in June 2011 that he had never been diagnosed with PTSD and he has not indicated that any medical evidence is outstanding. In the absence of any diagnosis of PTSD, his claim must be denied. 38 C.F.R. § 4.125(a); 38 C.F.R. § 3.304(f ). 


(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disability is denied.

Service connection for a headache disability is denied.

Service connection for an acquired psychiatric disability, to include anxiety disorder, is denied.

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


